Citation Nr: 1757876	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty March 1971 to March 1973, to include service in the Republic of Vietnam, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a current diagnosis of ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Furthermore, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam for any period of time during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. §3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The Veteran asserts that he has ischemic heart disease.  Upon review, however, the Board finds that the most probative, competent evidence is against a finding that the Veteran has had ischemic heart disease at any time during the period on appeal.  

The Veteran underwent VA examination in connection with his claim in December 2011, and the examiner provided an opinion in March 2012.  The examiner opined that the Veteran did not have ischemic heart disease, and found no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker or automatic implantable cardioverter defibrillator, or congestive heart failure.  There was no evidence of cardiac hypertrophy or dilation.  A December 2011 EKG showed a right bundle branch block.  A diagnostic exercise test conducted in January 2012 revealed that the Veteran could achieve a maximum workload of 7.5 METS and could exercise without chest discomfort, hemodynamic instability, arrhythmia, or ST segment changes of ischemia.  A February 2012 adenosine stress study yielded normal results.  Based on these findings, the examiner found that ischemic heart disease was not present.  In May 2012, the examiner provided an addendum opinion clarifying a 2008 treatment record, from approximately three years before the Veteran initiated his claim, noting a diagnostic impression of ischemic heart disease.  The examiner opined that the diagnostic impression was based on an EKG showing a normal sinus rhythm, right bundle branch block, and inferior infarct, but that the most current adenosine stress study, which is more definitive and accurate than an EKG, was normal.  While the examiner noted that the most definitive test, a cardiac catheterization, had not been performed, she opined that a diagnosis of ischemic heart disease could not be provided.

Upon review, the Board finds that the most probative evidence weighs against a finding that the Veteran has ischemic heart disease.  The Board notes that the Veteran's treatment records do suggest a diagnostic impression of ischemic heart disease prior to the initiation of the appeal.  Upon review, however, the Board finds the conclusion of the VA examiner that the Veteran does not have ischemic heart disease more probative than the findings noted in the older treatment records.  In that regard, the findings made in conjunction with the VA examination were the result of comprehensive testing and review of the entire record, and provide a thorough rationale for the conclusion reached, including an explanation of the difference between diagnostic tests.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

To the extent that the Veteran has contended that he has ischemic heart disease, he has not shown that he has specialized training sufficient to diagnose heart disease or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report his symptoms, the diagnosis of ischemic heart disease is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where there is a current disability.  See 38 U.S.C.A. § 1110.  Although the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents, in the absence of competent evidence showing a current diagnosis service connection for ischemic heart disease cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In that regard, the Board need not address the further merits of the Veteran's claim.  In the event that the Veteran is diagnosed with ischemic heart disease he may submit new and material evidence to reopen his claim for service connection.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for ischemic heart disease is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for ischemic heart disease is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


